The plaintiffs are creditors of the defendants and they contend that the assignment is void as to them because of Laws 1909, c. 69, s. 1. While an assignment like the one in question may be a sale for some purposes (Kenefick v. Perry, 61 N.H. 362; McGreenery v. Murphy, 76 N.H. 338; Clough v. Glines, 77 N.H. 408; Goodrich v. Woodsome, 78 N.H. 488) it is not a sale within the *Page 42 
ordinary meaning of that term. This tends to the conclusion that such transactions are not void under the provisions of s. 1. The fact such a transaction tends rather to prevent than to promote the evil at which that section is aimed, — that peculiar to merchants selling their stock in trade in order to defraud their creditors, — also tends to the conclusion that such an assignment is not a sale within the meaning of that term as it is used in this section. In fact all the evidence points to this conclusion. It must be held, therefore, that the attachment of the trust property was illegal.
Case discharged.
All concurred.